 Case: 4:19-cv-02132-SEP Doc. #: 66 Filed: 03/01/21 Page: 1 of 2 PageID #: 480




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LOUIS NAES,                                    )
                                               )
                Plaintiff,                     )        Case No. 4:19-CV-2132 SEP
                                               )
v.                                             )
                                               )
                                               )        JURY TRIAL DEMANDED
CITY OF ST. LOUIS, et al.,                     )
            Defendants.                        )

                CITY OF ST. LOUIS’S MOTION TO DISMISS COUNT V OF
                     PLAINTIFF’S THIRD AMENDED COMPLAINT

       Defendant City of St. Louis (“City”), moves the Court to dismiss Count V of Plaintiff’s

Third Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). In support,

Defendant states as follows:

1.     In his Third Amended Complaint (“Complaint”), Plaintiff Louis Naes (“Plaintiff”) alleges

that, on April 27, 2018, he was removed from his position as a detective in the problem properties

unit of the St. Louis Metropolitan Police Department (“SLMPD”). (Doc. 59 Third Amended

Complaint ¶ 24). Plaintiff further alleges that when that same position was posted as open for

transfer applications on April 24, 2019, he applied but a female officer with less experience was

selected for the position over him. (Doc. 59 Third Amended Complaint ¶¶ 29-31).

5.     Plaintiff asserts constitutional rights violations under 42 U.S.C. §1983 against City in

Count V.

6.     Count V must fail in that Plaintiff fails to plead facts sufficient to state a claim for municipal

liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

8.     A memorandum of law in support of this motion is filed herewith and incorporated herein

by reference.


                                                   1
 Case: 4:19-cv-02132-SEP Doc. #: 66 Filed: 03/01/21 Page: 2 of 2 PageID #: 481




       WHEREFORE, for all of the reasons set forth above, Defendant respectfully requests that

this honorable Court grant Defendant’s Motion to Dismiss and enter an order dismissing Plaintiff’s

Count V against Defendant City.

                                              Respectfully submitted,

                                              MICHAEL GARVIN
                                              CITY COUNSELOR

                                              /s/ Amy M. Raimondo
                                              Amy M. Raimondo, #71291(MO)
                                              Assistant City Counselor
                                              City Hall, Room 314,
                                              St. Louis, MO 63103
                                              314.622.4618
                                              FAX: 314.622.4956
                                              RaimondoA@stlouis-mo.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2020, the foregoing was electronically filed with the Clerk
of the Court to be served by operation of the Court’s electronic filing system.

                                                                     /s/ Amy M. Raimondo




                                                 2
